Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE TITLE:
The title has been changed to --  FIXING DEVICE HAVING THERMAL EQUALIZER AND IMAGE FORMING APPARATUS INCORPORATING SAME  --.

2.	The following is an examiner’s statement of reasons for allowance:
The applicant claims a fixing device including a fixing rotator, a pressure rotator, a belt holder, a pressure gear disposed at a longitudinal end of the pressure rotator, a thermal equalizer disposed facing the inner circumferential surface of the fixing rotator, a nip formation pad to press the inner circumferential surface of the fixing rotator via the thermal equalizer to form a fixing nip with the pressure rotator, a support to support the thermal equalizer and nip formation pad, the thermal equalizer including a first face facing the nip, a second face bending and extending from the upstream end of the first face in the direction of rotation, a third face bending and extending from the downstream end of the first face in the direction of rotation, each of an upstream boundary portion as a boundary between the first face and the second face and a downstream boundary portion as a boundary between the first face and the third face, at least in the longitudinal end portion proximate the pressure gear, having an inclined portion inclined to narrow the first face toward a longitudinal end of the thermal equalizer having an angle of inclination not greater than 3                        
                            °
                        
                     which is not anticipated or rendered obvious by the prior art of record (italics indicate the patentable feature over the prior art of record). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawarasaki et al. teach a fixing device having a thermal equalizer 53 which is inclined toward the longitudinal ends of the thermal equalizer as shown in Fig.5B however it does not teach that the angle of inclination is not greater than 3°. Sawada et al. (applicant’s cited art) teach a thermal equalizer 27,47,57,67,77 having inclined ends toward the longitudinal ends (Fig.s 5,9,10,11,13,14,15) however none teach that the angle of inclination is not greater than 3°. Ishii et al. ‘638, Ishii et al. ‘514, Shoji et al., Seol et al. all teach various constructions of thermal equalizers used in fixing apparatus that are relevent to the claimed invention. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852